DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
The applicant argues that the references disclosed by the examiner does not teach detecting time to sleep based on consecutive time windows in which the parameters fall below the threshold, and wherein the number of consecutive windows follow each other consecutively. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim 15 includes the same argument as to claim 1 above. Therefore claim 15 also remains rejected for the reasons cited above. 
Claims 2-4, 7-8, 10, 12, 14, 16-18, 21-22, 24, 26, 28, 55-58 depend on claims 1 and 15. For the reasons given above, all pending claims remain rejected.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 7-8, 10, 12, 14-18, 21-22, 24, 26, 28, 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 20070106183 granted to Suzuki et al. (hereinafter “Suzuki”) in view of U.S. Patent Publication Number 20010029319 granted to Kazlausky et al. (hereinafter “Kazlausky”) in yet further view of U.S. Patent Publication Number 20150359992 granted to Sudo et al. (hereinafter “Sudo”).
Regarding claim 1, Suzuki discloses a method for determining time-to-sleep and wake periods during sleep (e.g. Abstract, Paras. 0031-0032), the method comprising: obtaining motion data representative of motion of a user using a sensor coupled to the user (e.g. Para. 0032 “acceleration sensor 105” Fig. 1 and 2); detecting, using a processor coupled to the sensor (e.g. Para. 0032 “processing unit 111” Fig. 1 and 2), the time-to-sleep from the motion data based on a first set of thresholds comprising a first time-above-threshold (TAT) threshold (e.g. Fig. 4, para 0045 “first predetermined threshold value”); and detecting, using the processor coupled to the sensor, the wake periods during sleep from the motion data based on a second set of thresholds comprising a second TAT threshold (e.g. Fig. 4, para 0045 “first predetermined threshold value”); wherein the first and second sets of thresholds are different from each other (e.g. Fig. 4, para 0045 showing different values for the first and second threshold); and wherein detecting, using the processor coupled to the sensor, the time-to-sleep from the motion data comprises (e.g. para 0056 “sleep time obtaining unit 116…”): detecting the time-to-sleep based on identifying N consecutive time windows in which the [thresholds] are below the first TAT threshold , respectively, where N>1 wherein the N consecutive time windows follow each other continuously (e.g. para 0056, Fig. 4. It is understood that each time period shown in Fig. 4 could include 10 separate windows since 10 readings are shown to be taken). Although Suzuki it fails to explicitly discloses using a proportional integration method (PIM) threshold to determine the intensity/altitude of the movement as collected by the acceleration sensor (TAT is the number of time and the PIM is the integrated acceleration magnitude (applicant’s specification para 0063-0064)). Kazlausky teaches using time-above-threshold (TAT) threshold (e.g. para 0039 “to monitor the amount of time that is spent above threshold indicating the duration movement has exceeded the threshold ‘M’; Line M is considered to be the threshold for TAT) and a proportional integration method (PIM) threshold (e.g. para 0039 “and the amplitude of movement of line A above the movement threshold line M integrated over time, or Proportional Integrated Measure (PIM”) using one or multiple thresholds (e.g. para 0039 “Physical movement threshold line M, and the epoch threshold or thresholds, may be set by software or hardware in the activity monitor 116”; Fig. 4B, para 0043; Line M is TAT threshold, while PIM threshold is “threshold 415B”). This is used to monitor the amount of time wherein movement exceeds the movement threshold line M to the instant that the movement is back below the movement threshold line M while PIM is used to monitor the extent of the movement by monitoring the area under the curve (e.g. para 0039). This would provide the predictable result of monitoring the time movement has exceeded the threshold and monitoring the extent/amplitude/velocity of the movement (e.g. para 0039). 
Suzuki as modified by kazlausky render the limitations above obvious as recited hereinabove. However, they fail to explicitly detecting time to sleep based on consecutive time windows in which the parameters fall below the threshold, and wherein the number of Sudo teaches a wearable device having an accelerometer or motion sensor which provide data as captured by an analysis module to determine wakefulness, light sleep and deep sleep (e.g. figs 3 and 4). Sudo teaches that it is known to determine that a person is sleeping based on movement data captured by a sensor on the user’s body when the amount of body movement calculated by the body movement amount calculation module 15 is consecutively smaller than a lower limit th1 of the range of the first body movement amount for a certain time period (for example, 20 minutes). See para 0044. This would allow the device to determine if the user has fallen asleep which would provide the predictable result of monitoring the user’s sleep status (e.g. para 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Suzuki as modified by Kazlausky to determine if the user has fallen asleep by monitoring the body movements of the user for a period of time consecutively which would provide the predictable result of monitoring the user’s sleep status.

Regarding claim 2, Suzuki as modified by Kazlausky and Sudo (hereinafter “modified Suzuki”) renders the method as claimed in claim 1 obvious as recited hereinabove, Suzuki discloses wherein the first and second TAT thresholds are different (e.g. Fig. 4, Para 0045).

Regarding claim 3, modified Suzuki renders the method as claimed in claim 2 obvious as recited hereinabove, Suzuki discloses wherein the first TAT threshold is lower than the second TAT threshold (e.g. Fig. 4, Para 0045).

Regarding claim 4, modified Suzuki renders the method as claimed in claim 1 obvious as recited hereinabove, Suzuki discloses wherein the first and second PIM thresholds are different (e.g. Fig. 4, Para 0045; it is noted that PIM (as shown in Kazlausky) would be different since PIM is calculated based on TAT, therefore the PIMs would be different as well).

Regarding claim 7, modified Suzuki renders the method as claimed in claim 1 obvious as recited hereinabove, Suzuki discloses wherein detecting, using the processor coupled to the sensor, the wake periods during sleep from the motion data comprises: dividing the motion data into time windows; determining the TAT for each time window; and identifying windows in which the TAT and PIM scores exceed the second TAT threshold and the second PIM threshold (e.g. Para. 0070; Fig. 4) while Kazlausky teaches determining the PIM scores (see rejection in claim 1).  

Regarding claim 8, modified Suzuki renders the method as claimed in claim 1 obvious as recited hereinabove, Suzuki discloses wherein the motion data comprises multi-axis motion signals, and optionally further comprising calculating a resultant magnitude of the multi-axis motion signals using bandpass filtering and root- mean-square (RMS) calculation (e.g. Para. 0043 and 0124).

Regarding claim 10, modified Suzuki renders the method as claimed in claim 1 obvious as recited hereinabove, Suzuki discloses wherein the first and second TAT thresholds are respective number of times a magnitude derived from the motion data is above an acceleration 

Regarding claim 12, modified Suzuki renders the method as claimed in claim 1 obvious as recited hereinabove, Kazlausky discloses wherein the first and second PIM thresholds are respective areas under a magnitude curve derived from the motion data (e.g. Para. 0064; Fig. 7; it is noted that PIM (as shown in Kazlausky) would be different since PIM is calculated based on TAT, therefore the PIMs would be different as well).  

Regarding claim 14, modified Suzuki renders the method as claimed in claim 1 obvious as recited hereinabove, Suzuki discloses wherein the determining, using the processor coupled to the sensor, of the time-to-sleep and wake periods during sleep is not based on zero-crossing-mode detection based on the motion data (e.g. Paras. 0044; Fig. 4).  

Regarding claim 15, Suzuki discloses a device for determining time-to-sleep and wake periods during sleep  (e.g. Abstract, Paras. 0031-0032), the device comprising: a sensor for obtaining motion data representative of motion of a user (e.g. Para. 0032 “acceleration sensor 105” Fig. 1 and 2); and a processor programmed to detect the time-to-sleep (e.g. Para. 0032 “processing unit 111” Fig. 1 and 2) from the motion data based on a first set of thresholds comprising a first time-above-threshold (TAT) threshold (e.g. Fig. 4, para 0045 “first predetermined threshold value”); and the processor programmed to detect the wake periods  showing different values for the first and second threshold); and wherein the processor is programmed to detect the time-to-sleep from the motion data by (e.g. para 0056 “sleep time obtaining unit 116…”): dividing the motion data into time windows (e.g. Fig. 4); determining TAT scores for each time window (e.g. Fig. 4); and detecting the time-to-sleep based on identifying N consecutive time windows in which the TAT are below the first TAT threshold and the first PIM threshold, respectively, where N>1, wherein the N consecutive time windows follow each other continuously (e.g. para 0056, Fig. 4. It is noted that duration or other details of “time windows” are not defined by the claim. It is understood that each time period shown in Fig. 4 could include 10 separate windows since 10 readings are shown to be taken). Although Suzuki discloses collecting body movements as an acceleration, and counting the number of times the acceleration exceeds a threshold (e.g. fig. 4, para 0045) it fails to explicitly discloses using a proportional integration method (PIM) threshold to determine the intensity/altitude of the movement as collected by the acceleration sensor (TAT is the number of time and the PIM is the integrated acceleration magnitude (applicant’s specification para 0063-0064)). Kazlausky teaches using time-above-threshold (TAT) threshold (e.g. para 0039 “to monitor the amount of time that is spent above threshold indicating the duration movement has exceeded the threshold ‘M’; Line M is considered to be the threshold for TAT) and a proportional integration method (PIM) threshold (e.g. para 0039 “and the amplitude of movement of line A above the movement threshold line M integrated over time, or Proportional Integrated Measure (PIM”) 
Suzuki as modified by kazlausky render the limitations above obvious as recited hereinabove. However, they fail to explicitly detecting time to sleep based on consecutive time windows in which the parameters fall below the threshold, and wherein the number of consecutive time windows follow each other continuously. However, Sudo teaches a wearable device having an accelerometer or motion sensor which provide data as captured by an analysis module to determine wakefulness, light sleep and deep sleep (e.g. figs 3 and 4). Sudo teaches that it is known to determine that a person is sleeping based on movement data captured by a sensor on the user’s body when the amount of body movement calculated by the body movement amount calculation module 15 is consecutively smaller than a lower limit th1 of the range of the first body movement amount for a certain time period (for example, 20 minutes). See para 0044. This would allow the device to determine if the user has fallen asleep which would provide the predictable result of monitoring the user’s sleep status (e.g. para 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify 

Regarding claim 16, modified Suzuki renders the device as claimed in claim 1 obvious as recited hereinabove, Suzuky discloses wherein the first and second TAT thresholds are different (e.g. Fig. 4, Para 0045).  

Regarding claim 17, modified Suzuki renders the device as claimed in claim 16 obvious as recited hereinabove, Suzuky discloses wherein the first TAT threshold is lower than the second TAT threshold (e.g. Fig. 4, Para 0045 ).  

Regarding claim 18, modified Suzuki renders the device as claimed in claim 15 obvious as recited hereinabove, wherein the first and second PIM thresholds are different (e.g. Fig. 4, Para 0045; it is noted that PIM (as shown in Kazlausky) would be different since PIM is calculated based on TAT, therefore the PIMs would be different as well).

Regarding claim 21, modified Suzuki renders the device as claimed in claim 15 obvious as recited hereinabove, wherein detecting the wake periods during sleep from the motion data comprises: dividing the motion data into time windows; determining the TAT for each time window; and identifying windows in which the TAT and PIM scores exceed the second TAT 

Regarding claim 22, modified Suzuki renders the device as claimed in claim 15 obvious as recited hereinabove, Suzuki discloses wherein the motion data comprises multi-axis motion signals, optionally wherein the processor is further configured for calculating a resultant magnitude of the multi-axis motion signals using bandpass filtering and root-mean-square (RMS) calculation (e.g. Para. 0043 and 0124).  

Regarding claim 24, modified Suzuki renders the device as claimed in claim 15 obvious as recited hereinabove, Suzuki discloses wherein the first and second TAT thresholds are respective number of times a magnitude derived from the motion data is above an acceleration threshold (e.g. Para. 0055 “determines whether the user went to bed or not based on data obtained from the acceleration sensor 105…if higher than a predetermined frequency, it may be determined that the user went to bed” and Paras. 0074-0075).   

Regarding claim 26, modified Suzuki renders the device as claimed in claim 15 obvious as recited hereinabove, Kazlausky teaches wherein the first and second PIM thresholds are respective areas under a magnitude curve derived from the motion data (e.g. Para. 0064; Fig. 7).  

Regarding claim 28, modified Suzuki renders the device as claimed in claim 15 obvious as recited hereinabove, Suzuki discloses wherein the determining of the time-to-sleep and wake periods during sleep is not based on zero-crossing-mode detection based on the motion data (e.g. Para. 0044; Fig. 4). 

Regarding claim 55, modified Suzuki renders the method as claimed in claim 1 obvious as recited hereinabove, Suzuki discloses wherein the first PIM threshold is lower than the second PIM threshold (e.g. Fig. 4, Para 0045; it is noted that PIM (as shown in Kazlausky) would be different since PIM is calculated based on TAT, therefore the PIMs would be different as well). 

Regarding claim 56, modified Suzuki renders the method as claimed in claim 10 obvious as recited hereinabove, Suzuki discloses wherein the acceleration threshold is in a range from 0.1 to 0.2 G (e.g. Para. 0038 “acceleration sensor 105 is an accelerometer that measures the acceleration of −2G to 2G in each direction of three axes, and is provided inside the sleep state measuring apparatus 100”, Note: It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A more precise acceleration threshold can be optimized using experimentation). 

Regarding claim 57, modified Suzuki renders the device as claimed in claim 15 obvious as recited hereinabove, Suzuki discloses wherein the first PIM threshold is lower than the second PIM threshold (e.g. Para 0045 it is noted that PIM (as shown in Kazlausky) would be different since PIM is calculated based on TAT, therefore the PIMs would be different as well).

Regarding claim 58, modified Suzuki renders the device as claimed in claim 24 obvious as recited hereinabove, Suzuki discloses wherein the acceleration threshold is in a range from 0.1 to 0.2 G (e.g. Para. 0038 “acceleration sensor 105 is an accelerometer that measures the acceleration of −2G to 2G in each direction of three axes, and is provided inside the sleep state measuring apparatus 100”, Note: It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A more precise acceleration threshold can be optimized using experimentation).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792